Jenkins, P. J.
In the instant proceedings to validate school-district bonds, it appears, without dispute, that all the voters who participated in the election, which was held more than six months after the voters’ book closed for the last preceding general election, had registered after the general election, and after the filing by the county registrars of a list of voters made up and certified by them for the general election, and that the entire list of voters certified for the school-district bond election was made up of persons who had thus registered. Accordingly, under the answers returned by the Supreme Court to the questions certified to it in this case (175 Ga. 88, 165 S. E. 122; see ante, 713), the bond election was void, and the court erred in validating and confirming the bonds voted at that election.

Judgment reversed.


Stephens and Sutton, JJ., concur.

D. W. Mitchell, for plaintiffs in error.
John G. Mitchell, solicitor-general, J. A. McFarland, contra.